Citation Nr: 9928061	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  The veteran died in December 1996.  The 
appellant in this action is the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death.



FINDINGS OF FACT

1.  The veteran died in December 1996, and according to his 
death certificate, acute congestive heart failure, due to or 
as a consequence of an old cerebrovascular accident, due to 
or as a consequence of adult onset insulin-dependent diabetes 
mellitus, was the immediate cause of death.  Pulmonary 
malignancy was listed as a significant condition contributing 
to but not resulting in the underlying cause of death.

2.  At the time of the veteran's death, service connection 
was in effect for post-operative papilloma of the larynx, 
recurrent dislocation of the right shoulder, asymptomatic 
malaria, and right eye internal pterygium.  The veteran also 
received non-service-connected pension benefits as well as 
aid and attendance benefits.

3.  Competent evidence of a nexus between the cause of the 
veteran's death and any incident of service has not been 
presented.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran was treated for 
malaria, recurrent dislocation of the right shoulder, polyps 
on his vocal cords, and pterygium in the right eye.  A 
papilloma of the larynx was removed during service.  Upon 
separation examination, the veteran's lungs and chest were 
clinically evaluated as normal.  

In an April 1946 rating decision, the RO granted service 
connection for recurrent dislocation of the right shoulder, 
evaluated as 20 percent disabling.  The RO also granted 
service connection for malaria, residuals of excision of 
benign papilloma of the larynx, and pterygium of the right 
eye, all evaluated as noncompensable.  

A VA examination report received by the RO in June 1948, 
reflects the veteran complained of an itching sensation in 
his throat, right eye inflammations and itching, and two 
shoulder dislocations since his discharge from service.  The 
veteran also reported his voice was not natural.  A 
radiographic report revealed calcific deposits in the hilus 
of both lungs.  X-ray examination of the right shoulder was 
essentially normal.  Diagnoses of right internal pterygium, 
chronic tonsillitis, chronic laryngitis, and recurrent 
dislocation of the right shoulder by veteran's statements 
were noted.  It was also noted there was less musculature on 
the right deltoid area than on the left.  

A report of physical examination dated in November 1950 
reflects both lungs were well-aerated and negative for 
evidence of active or significant pulmonary disease.  
Diagnoses of internal and external bilateral pingueculae, 
deviated septum, mild polyps on vocal cords, mild chronic 
tonsillitis, hypertension, and recurrent dislocation of the 
right shoulder were noted.  It was noted that no parasites or 
malaria was demonstrated.  X-ray examination of the shoulders 
revealed congenital ossification anomaly in the heads of 
humerus without evidence of joint or bone disease.  

A June 1954 VA record of hospitalization reflects the removal 
of papilloma of the larynx.  The veteran also received 
sinusitis treatments.  

A VA record of hospitalization dated in March 1955 reflects 
the veteran was admitted for the removal of papilloma of the 
larynx.  It was noted that a pathology report gave a 
diagnosis of benign papilloma.  It was also noted that 
radiographic examination of the chest revealed thickened 
bronchovesicular markings in the right lower lung fields 
which could represent early pneumonitis.

A VA record of hospitalization dated from July 1955 to August 
1955 reflects the veteran was admitted for removal of 
recurrent papilloma of the larynx.  It was noted that the 
lungs showed no rales or dullness to percussion.  It was also 
noted that the pathology report showed a diagnosis of benign 
papilloma.

A January 1957 VA hospital summary reflects the veteran was 
admitted for treatment regarding papilloma of the larynx.  It 
was noted that a routine chest x-ray revealed no 
abnormalities.  

A VA hospital summary dated in November 1958 reflects the 
veteran complained of hoarseness and an inability to speak 
clearly.  He also complained of a sharp burning pain in the 
left side of his larynx, a dull ache in the larynx at all 
times, and occasional cough with blood-streaked material.  
Several small papillary growths were removed from the 
veteran's vocal cords.  An addendum to the report reflects 
the papilloma were benign.  It was also noted that 
radiographic reports revealed no evidence of malignancy as 
far as the chest was concerned.  

A February 1959 statement from a private physician reflects 
that examination of the veteran revealed considerable remains 
of scar tissue on the larynx and a very hoarse, husky voice 
which was believed to be permanent.  

A November 1960 VA outpatient treatment record reflects both 
vocal cords were hypertrophied and a definite notching at the 
junction of middle and anterior third of the left vocal cord 
which probably accounted for the veteran's weakness of voice.  
No papilloma was seen.  It was noted the veteran was unable 
to speak above a whisper.  A diagnosis of chronic laryngitis 
was noted.  

October 1996 records from a private physician reflect the 
veteran was admitted to a nursing home with an acute coma, 
respiratory failure, insulin-dependent diabetes mellitus, 
coronary heart disease, and a brain stem stroke.  It was 
noted that the veteran needed total care and was unable to 
ambulate.  Diagnoses of a cerebrovascular accident, recent 
subdural hematoma, and coronary heart disease were noted.  

In an October 1996 rating decision, the RO granted 
entitlement to non-service-connected pension benefits and 
entitlement to special monthly pension based on the need for 
aid and attendance.  

The veteran died in December 1996.  The death certificate 
indicated that the immediate cause of death was acute 
congestive heart failure, due to or as a consequence of an 
old cerebrovascular accident with hemiplegia, due to or as a 
consequence of adult onset insulin-dependent diabetes 
mellitus.  Pulmonary malignancy was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  An autopsy was not performed.  

A discharge summary dated from November 1996 to December 1996 
was received by the RO in February 1999.  It reflects the 
veteran was admitted with diagnoses of respiratory failure, 
hypertension, diabetes mellitus, chronic ischemic heart 
disease, gastrostomy status, mass on lung, urinary tract 
infection, possible brain stem infarction, rule out sepsis, 
history of cerebrovascular accident, and history of subdural 
hematoma.  It was noted the veteran required maximum 
assistance.  

At her July 1999 hearing before a traveling member of the 
Board, the appellant testified that the veteran died of 
respiratory failure.  (Transcript, page 3).  She also 
testified that the veteran told her that his harsh voice 
damaged his breathing.  (Transcript, page 5). 

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The appellant contends that the veteran's service-connected 
papilloma of the larynx caused or contributed to his death.  

The claims folder is devoid of competent evidence to suggest 
a nexus between the veteran's cause of death and any incident 
of service.  The claim is supported solely by the appellant's 
assertions.  Unfortunately, the contentions of the appellant 
are not supported by any medical opinions of record.  As 
stated by the Court, where the determinative issue involves 
medical causation or medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reveal that the appellant 
possesses any medical expertise.  Thus, her lay assertions as 
to a link between the veteran's cause of death and his 
service-connected papilloma of the larynx have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, in the absence of competent medical evidence of a nexus 
between the veteran's cause of death and an incident of 
service, the appellant's claim is not well grounded and must 
be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

